DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-7, 11, 12, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. (US 2016/0219027 A1, hereinafter “Kaplan”) in view of Bartlett et al. (WO 2014/124014 A1).
 	Regarding claim 1, Kaplan teaches a method for linking a desktop computer with a mobile device (figs. 1-4, and 6), the method comprising: receiving an identifier of a mobile device from a desktop computer (figs 3A and 3B); sending a link to the mobile device using the identifier of the mobile device (figs. 3A-4, 6 and ¶ [0030]); authenticating the user account responsive to the link being activated (¶ [0030], the link can include a piece of security code. The link can be designed to, upon being access, trigger authentication of a user account, ¶ [0033]); connecting the mobile device (figs. 4-6); providing a code to the mobile device for entry (¶ [0030]); and connecting the desktop computer to mobile device in response to the entered code matching the code, thereby linking the desktop computer with the mobile device (¶ [0030], CMS may store the security code so that it can be compared with a value subsequently received by the second access platform when the link is accessed later, ¶ [0035]).

	Bartlett teaches receiving a request from a desktop computer to be linked to a mobile device (¶ [0063], ¶ [0065], a desktop requesting to be linked to another device, ¶ [0083], the receiving device (e.g., a desktop) transmits a request, ¶ [0060]); generating a code and a channel (¶ [0066], unique identifier is generated by an algorithm, program, or software which may reside on the receiving device, collecting device, or on an alternate location, ¶ [0084], ¶ [0096]), wherein the code is associated with the channel (¶ [0088], channel whose name is the concatenation of the session key with the access code. The desktop webpage may have a unique identifier (ex QR Code) that encodes the session key and access code); connecting the mobile device to the channel (¶ [0089], the mobile subscribes to the channel whose name is the concatenation of the session key with the access code); providing the code to the mobile device for entry at the desktop computer; receiving an entered code from the desktop computer (¶ [0065], the unique identifier may be displayed on the collecting (mobile) device and acquired by the receiving device (desktop)); and connecting the desktop computer to the channel in response to the entered code matching the code associated with the channel, thereby linking the desktop computer with the mobile device (¶ [0072], ¶ [0088] and ¶ [0089] ).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to generate a code and a channel responsive to the link being ¶ [0009] of Bartlett).
 	Regarding claim 2, Kaplan in view of Bartlett teaches the method of claim 1, wherein the desktop computer is a notebook computer (Kaplan: ¶ [0084], the second access platform can be a device itself, such as a desktop computer, a laptop computer, a tablet computer, etc.).
	Regarding claim 3, Kaplan in view of Bartlett teaches the method of claim 1, wherein the identifier is a telephone number or email address (Kaplan: ¶ [0028], ¶ [0042]).
 	Regarding claim 4, Kaplan in view of Bartlett teaches the method of claim 1.
Kaplan does not explicitly teach receiving a signature from the mobile device; and providing the received signature for display at the desktop computer.
Bartlett teaches receiving a signature from the mobile device; and providing the received signature for display at the desktop computer (¶ [0061] and ¶ [0070]).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to receive a signature from the mobile device and provide the received signature for display at the desktop computer allow for data to be input and/or acquired by the mobile device and sent to the desktop computer (¶ [0009] of Bartlett).

figs. 1-4, and 6), the method comprising: receiving a send mobile link request from a desktop computer, the send mobile link request comprising a mobile device identifier (figs 3A and 3B); generating a link; sending the link to a mobile device associated with the mobile device identifier, using the mobile device identifier (figs. 3A-4, 6 and ¶ [0030]); receiving an indication that the link was activated (¶ [0030], the link can include a piece of security code. The link can be designed to, upon being access, trigger authentication of a user account, ¶ [0033]); providing a code to the mobile device for entry (¶ [0030]); connecting the mobile device using the communication protocol (figs. 4-6); and connecting the desktop computer using the communication protocol, thereby linking the desktop computer with the mobile device (¶ [0030], CMS may store the security code so that it can be compared with a value subsequently received by the second access platform when the link is accessed later, ¶ [0035]).
Kaplan does not explicitly teach generating code(s) and a channel ID, in responsive to the received indication; providing a code to the mobile device and initiating a communication protocol using the channel ID, in response to a code request from the mobile device, wherein the first code is provided to be entered at the desktop computer; receiving the code from the desktop computer; retrieving the channel ID using the code from the desktop computer.
 	Bartlett teaches receiving a request from a desktop computer to be linked to a mobile device (¶ [0063], ¶ [0065], a desktop requesting to be linked to another device, ¶ [0083], the receiving device (e.g., a desktop) transmits a request, ¶ [0060]); generating a code and a channel ID (¶ [0066], unique identifier is generated by an algorithm, program, or software which may reside on the receiving device, collecting device, or on an alternate location, ¶ [0084], ¶ [0096], ¶ [0088]), wherein the code is associated with the channel ID (¶ [0088], channel whose name is the concatenation of the session key with the access code. The desktop webpage may have a unique identifier (ex QR Code) that encodes the session key and access code); providing the code to the mobile device and initiating a communication protocol using the channel ID in response to the request from the mobile device (¶ [0089], the mobile subscribes to the channel whose name is the concatenation of the session key with the access code); providing the code to the mobile device for entry at the desktop computer; receiving an entered code from the desktop computer (¶ [0065], the unique identifier may be displayed on the collecting (mobile) device and acquired by the receiving device (desktop)); and receiving the code from the desktop computer;
retrieving the channel ID using the first code from the desktop computer, and connecting the desktop computer to the communication channel associated with the channel ID using the communication protocol, thereby linking the desktop computer with the mobile device(¶ [0072], ¶ [0088], the desktop opens a socket connection onto the server and subscribes to the channel whose name is the concatenation of the session key with the access code, and ¶ [0089]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to generate code(s) and a channel ID, responsive to the received indication, to provide a code to the mobile device and initiate a communication protocol using the channel ID, in response to a code request from the mobile device, to receive the code from the desktop computer, to retrieve the channel ID using the code from the desktop computer and connect the desktop computer to the communication channel associated with the channel ID using the communication protocol, thereby linking the ¶ [0009] of Bartlett).
	Kaplan in view of Bartlett does not explicitly teach generating multiple codes.
	Examiner makes an official notice that it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to generate multiple codes in the system of Kaplan in view of Bartlett. The motivation for doing this is a design choice.
	Regarding claim 6, Kaplan in view of Bartlett teaches the method of claim 5.
Kaplan in view of Bartlett does not explicitly teach wherein the communication protocol is WebSocket.
However, WebSocket is a well-known protocol.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to implement WebSocket protocol in the system of Kaplan in view of Bartlett to further improve industrial applicability.
 	Regarding claim 7, Kaplan in view of Bartlett teaches the method of claim 5, wherein the mobile device identifier is selected from the group consisting of a phone number and an email address (Kaplan: ¶ [0028], ¶ [0042]).
 	Regarding claim 11, Kaplan in view of Bartlett teaches the method of claim 5.
Kaplan does not explicitly teach responsive to generating the link, starting an auto-expire timer that, upon reaching a threshold time, causes the link to be invalidated and causes the plurality codes generated by the link to be invalidated.
Bartlett teaches responsive to generating the link, starting an auto-expire timer that, upon reaching a threshold time, causes the link to be invalidated and causes the ¶ [0081], the QR code and the linkage is valid for a limited time, denoted by the timer, ¶ [0029]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to start an auto-expire timer that upon reaching a threshold time caused the link to be invalidated and causes the plurality of codes to be invalidated to further enhance system efficiency and reliability. 
 	Regarding claim 12, Kaplan in view of Bartlett teaches the method of claim 11.
Kaplan does not explicitly teach responsive to receiving an indication that the link was activated, resetting the auto expire timer.
However, Kaplan teaches authenticating the user responsive to receiving an indication that the link was activated (¶ [0030]). Bartlett further teaches starting an auto timer for the link (¶ [0081]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to reset the auto expire timer in response to receiving an indication that the link was activated in the system of Kaplan in view of Bartlett to further enhance system efficiency and reliability. 
 	Regarding claim 16, Kaplan teaches a method comprising: receiving, from a first device (e.g., desktop computer), an identifier of a second device (e.g. mobile device) (figs. 1-4, and 6), sending a link to the second device using the identifier (figs. 3A-4, 6 and ¶ [0030]); authenticating the user account responsive to the link being accessed (¶ [0030], the link can include a piece of security code. The link can be designed to, upon being access, trigger authentication of a user account, ¶ [0033]); connecting the second device (figs. 4-6); providing a code to the second device for entry at the second  device (¶ [0030]); receiving an entered code from the second device; and responsive to ¶ [0030], CMS may store the security code so that it can be compared with a value subsequently received by the second access platform when the link is accessed later, ¶ [0035]).
	Kaplan does not explicitly teach generating a code and a communication channel responsive to the link being accessed, wherein the code is associated with the communication channel; connecting the second device to the communication channel;
providing the code to the second device for entry at the first device; receiving an entered code from the first device; and responsive to the entered code matching the code associated with the communication channel, connecting the first device to the channel, thereby linking the first device and the second device.
 	Bartlett teaches receiving a request from a desktop computer (first device) to be linked to a mobile device (second device) (¶ [0063], ¶ [0065], a desktop requesting to be linked to another device, ¶ [0083], the receiving device (e.g., a desktop) transmits a request, ¶ [0060]); generating a code and a channel (¶ [0066], unique identifier is generated by an algorithm, program, or software which may reside on the receiving device, collecting device, or on an alternate location, ¶ [0084], ¶ [0096]), wherein the code is associated with the channel (¶ [0088], channel whose name is the concatenation of the session key with the access code. The desktop webpage may have a unique identifier (ex QR Code) that encodes the session key and access code); connecting the mobile device to the channel (¶ [0089], the mobile subscribes to the channel whose name is the concatenation of the session key with the access code); providing the code to the mobile device for entry at the desktop computer; receiving an entered code from the desktop computer (¶ [0065], the unique identifier may be displayed on the collecting (mobile) device and acquired by the receiving device (desktop)); and connecting the desktop computer to the channel in response to the entered code matching the code associated with the channel, thereby linking the desktop computer with the mobile device (¶ [0072], ¶ [0088] and ¶ [0089]).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to generate a code and a communication channel responsive to the link being accessed, where the code is associated with the communication channel, to connect the second device to the communication channel, to provide the code to the second device for entry at the first device; to receiving an entered code from the first device; and to connect the first device to the channel responsive to the entered code matching the code associated with the communication channel, thereby linking the first device and the second device in the system of Kaplan to allow for data to be input and/or acquired by the mobile device and sent to the desktop computer (¶ [0009] of Bartlett).
 	Regarding claim 19, Kaplan in view of Bartlett teaches the method of claim 16.
Kaplan does not explicitly teach wherein the code is provided to the second device for display on a first webpage, and wherein the entered code is provided on a second webpage.
Bartlett teaches wherein the code is provided to the second device for display on a first webpage, and wherein the entered code is provided on a second webpage (¶ [0065], the unique identifier may be displayed on the collecting (mobile) device and acquired by the receiving device (desktop), figs. 15A-C, ¶ [0119], The receiving device displays web page "1" 1508. The collecting device then generates an image "1" 1509 and activates the build-in or peripheral camera of the device to capture an image "1" 505. The first web page on the receiving device 1501. The user advances to the next web page, labeled "2" 1510 in order to capture free form text from the user on the
collecting device 1502. The data input from the collecting device 1502 are transmitted
via the cloud 1503 to the receiving device 1501 and displayed on the web page "2"
1513).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide the code to the second device for display on a first webpage and to provide the entered code on a second webpage in the system of Kaplan to allow for data to be input and/or acquired by the mobile device and sent to the desktop computer (¶ [0099] of Bartlett).
 	Regarding claim 20, Kaplan in view of Bartlett teaches the method of claim 16.
Kaplan does not explicitly teach wherein the first device is a computer of a care provider and the second device is a mobile device of a patient.
Bartlett teaches wherein the first device is a computer of a care provider and the second device is a mobile device of a patient (¶ [0055], ¶ [0056] and ¶ [0062]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use the system of Kaplan in view of Bartlett in the medical industry for signing forms to further enhance industrial applicability.
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Bartlett as applied to claim 5 above, and further in view of Iams (US 2007/0030092 A1).
	Regarding claim 8, Kaplan in view of Bartlett teaches the method of claim 5.
	Kaplan in view of Bartlett does not explicitly teach determining whether the desktop computer has a session cookie from a previous linking session; and

 	Iams teaches determining whether the user has a session cookie from a previous  session; and responsive to the session cookie from a previous session being different from an active session cookie, generating a new session cookie for a current session, thereby invalidating the previous linking session (fig. 11, ¶ [0072] and ¶ [0075]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine whether the desktop computer has a session cookie from a previous linking session; and responsive to the session cookie from a previous linking session being different from an active session cookie, generate a new session cookie for a current linking session, thereby invalidating the previous linking session in the system of Kaplan in view of Bartlett to use design mythologies well known in the art.
8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Bartlett as applied to claim 5 above, and further in view of Bahr et al. (US 2012/0061458 A1, hereinafter “Bahr”).
 	Regarding claim 14, Kaplan in view of Bartlett teaches the method of claim 5.
Kaplan in view of Bartlett does not explicitly teach preventing more than one mobile device from communicating over the channel.
Bahr teaches preventing more than one mobile device from communicating over the channel (Abstract, where the system allows connecting only one mobile device to the stationary device (desktop computer), ¶ [0030], and ¶ [0032]).
¶ [0020] of Bahr).
9.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan in view of Bartlett as applied to claim 16 above, and further in view of Moore (US 2010/0299437 A1).
	Regarding claim 17, Kaplan in view of Bartlett teaches the method of claim 16.
Kaplan in view of Bartlett does not explicitly teach permitting the first device to send data to a backend server; and preventing the second device from sending data to the backend server other than through the first device.
Moore teaches permitting a first device to send data to a backend server (load balancer 103, ¶ [0041]); and preventing the second device from sending data to the backend server other than through the first device (¶ [0041], it also prevents requesting nodes from contacting backend servers directly, which may have security benefits by hiding the structure of the internal network and preventing attacks on the physical node’s network stack or unrelated services running on other ports).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to permit the first device to send data to a backend server and prevent the second device from sending data to the backend server other than through the first device in the system of Kaplan in view of Bartlett to improve system security (¶ [0041] of Moore).
 	Regarding claim 18, Kaplan in view of Bartlett teaches the method of claim 17.

Bartlett teaches receiving a change to a document from the second device (fig. 6, 9C).
Moore teaches the first device is permitted to send the data to a backend server and the second device is prevented from sending data to the backend server other than through the first device (¶ [0041]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to receive a change to a document from the second device and provide the change to the first device through the communication channel, where the change is provided to the backend server through the first device in the system of Kaplan in view of Bartlett and Moore to improve system security.
Allowable Subject Matter
10.	Claims 9, 10, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and “responsive to receiving the send mobile link request, determining whether the desktop computer is currently 
Regarding claim 10, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and “wherein generating the plurality of codes comprises: determining whether more than a threshold number of codes were generated using the link; and responsive to determining that more than the threshold number of codes were generated, invalidating the link.”
 	Regarding claim 13, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and “responsive to retrieving the channel ID using the code, invalidating the plurality of codes.”
 	Regarding claim 15, prior art of record fails to teach or fairly suggest the combination of limitations specified in the base claim and “responsive to determining that the mobile device is being actively used, preventing the desktop computer from logging off.”
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Regarding claim 1, claim 1 of U.S. Patent No.10,826,997 B2 teaches a method for linking a desktop computer with a mobile device, the method comprising:
receiving an identifier of a mobile device from a desktop computer;
sending a link to the mobile device using the identifier of the mobile device;
generating a code and a channel responsive to the link being activated, wherein the code is associated with the channel; connecting the mobile device to the channel;
providing the code to the mobile device for entry at the desktop computer;
receiving an entered code from the desktop computer; and connecting the desktop computer to the channel in response to the entered code matching the code associated with the channel, thereby linking the desktop computer with the mobile device.
	Claim 1 is merely broadening the scope of claim 1 of U.S. Patent No.10,826,997 B2 by removing limitations.
 	Regarding claim 2, claim 2 of U.S. Patent No.10,826,997 B2 teaches wherein the desktop computer is a notebook computer.
 	Regarding claim 3, claim 3 of U.S. Patent No.10,826,997 B2 teaches wherein the identifier is a telephone number or email address.
 	Regarding claim 4, claim 4 of U.S. Patent No.10,826,997 B2 teaches receiving a signature from the mobile device; and providing the received signature for display at the desktop computer.

receiving an indication that the link was activated; generating multiple codes and a channel ID, in responsive to the received indication; providing a first code of the multiple codes to the mobile device and initiating a communication protocol using the channel ID, in response to a code request from the mobile device, wherein the first code is provided to be entered at the desktop computer; connecting the mobile device to a communication channel associated with the channel ID using the communication protocol; receiving the first code from the desktop computer; retrieving the channel ID using the first code from the desktop computer; and connecting the desktop computer to the communication channel associated with the channel ID using the communication protocol, thereby linking the desktop computer with the mobile device.
 	Claim 5 is merely broadening the scope of claim 1 of U.S. Patent No.10,826,997 B2 by removing limitations.
 	Regarding claim 6, claim 5 of U.S. Patent No.10,826,997 B2 teaches wherein the communication protocol is WebSocket.
 	Regarding claim 7, claim 6 of U.S. Patent No.10,826,997 B2 teaches wherein the mobile device identifier is selected from the group consisting of a phone number and an email address.

 	Regarding claim 9, claim 8 of U.S. Patent No.10,826,997 B2 teaches responsive to receiving the send mobile link request, determining whether the desktop computer is currently connected to a communication channel; and responsive to determining that the desktop computer is connected to a communication channel, removing from the communication channel any device connected to that communication channel.
 	Regarding claim 10, claim 9 of U.S. Patent No.10,826,997 B2 teaches wherein generating the plurality of codes comprises: determining whether more than a threshold number of codes were generated using the link; and responsive to determining that more than the threshold number of codes were generated, invalidating the link.
 	Regarding claim 11, claim 10 of U.S. Patent No.10,826,997 B2 teaches responsive to generating the link, starting an auto-expire timer that, upon reaching a threshold time, causes the link to be invalidated and causes the plurality codes generated by the link to be invalidated.
 	Regarding claim 12, claim 11 of U.S. Patent No.10,826,997 B2 teaches responsive to receiving an indication that the link was activated, resetting the auto expire timer.

 	Regarding claim 14, claim 12 of U.S. Patent No.10,826,997 B2 preventing more than one mobile device from communicating over the channel.
 	Regarding claim 15, claim 14 of U.S. Patent No.10,826,997 B2 teaches responsive to determining that the mobile device is being actively used, preventing the desktop computer from logging off.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477